Citation Nr: 1745277	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for treatment purposes only under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder, to include PTSD and depression. 

3. Entitlement to service connection for a right wrist disability. 

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1969 to August 1989 and from September 1989 to December 1993. He was awarded, among other medals and commendations, the Combat Action Ribbon and the Vietnam Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2016.  A copy of the transcript has been associated with the file.  

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the Veteran's acquired psychiatric disability, to include PTSD and depression, is etiologically related to his active duty service.

2. During the hearing in August 2016, prior to the promulgation of a Board decision, the Veteran withdrew his claim for entitlement to service connection for treatment purposes only under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder, to include PTSD and depression. 



CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for withdrawal of the appeal for entitlement to service connection for treatment purposes only under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder, to include PTSD and depression have been met. 38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disorder

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association (DSM); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2016).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  
The Veteran has been variously diagnosed with PTSD and Major Depressive Disorder Not Otherwise Specified (NOS) such that it is clear that he has an acquired psychiatric disorder.  See August 2016 Private Examination and November 2013 VA Examination.  Additionally, his award of the Combat Action Ribbon and Vietnam Service Medal are consistent with combat, and in-service stressor is conceded.  Further, the Board notes that the Veteran has consistently relayed specific information concerning a haunting stressor in which he was on a ship off the coast of Vietnam and a front turret port side magazine exploded, resulting in the death of 21 people.  If, as here, the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2015) (pertaining to combat veterans).  As such, the first and second elements of service connection are met.

The Veteran was provided a VA psychiatric examination in November 2013.  At that examination, the examiner found that the Veteran did not meet the DSM criteria for PTSD; however, she did diagnose the Veteran with Depressive Disorder NOS. She then opined that it was less likely as not that the Veteran's Depressive Disorder NOS was related to his service.  However, in August 2016, a private physician examined the Veteran and concluded based on his evaluation of the Veteran that he met the DSM criteria for moderate, chronic PTSD based on events occurring while in the service on board ship off the coast of Vietnam.   

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's acquired psychiatric disorder is related to his service. As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an acquired psychiatric disorder, to include PTSD and depression is granted. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Withdrawal of Claim of Entitlement to Service Connection for Treatment Purposes

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. Withdrawal may be made by the veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2016).

In August 2016 at his Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew his claim for entitlement to service connection for treatment purposes only under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder, to include PTSD and depression.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal further as to this issue. 

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression is granted. 

Entitlement to service connection for treatment purposes only under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder, to include PTSD and depression is dismissed.

REMAND

Unfortunately, a remand is required for the remaining issue on appeal: entitlement to service connection for a right wrist disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim. This duty includes assisting the Appellant in the procurement of pertinent records and in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  At the August 2016 hearing, the Veteran indicated that there were potentially pertinent outstanding treatment records at the Hampton Roads and Beckley VA Medical Centers.  Accordingly, the Board finds that the claim must be remanded to obtain these records.

Additionally, under 38 C.F.R. § 3.159 (c)(4) (2016), a VA examination or opinion is necessary if the evidence of record: (a) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (b) establishes that the Veteran suffered an event, injury or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (d) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the evidence which suggests a possible relationship between the Veteran's claimed right wrist disability and his service-connected neck disability, the low threshold standard of McLendon has been met. An examination should be provided on remand, to include nerve conduction studies.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all relevant records from the Hampton Roads and Beckley VA Medical Facilities and associate them with the Veteran's claims file.  If the records are unavailable, that should be documented in the record and appropriate notice provided to the Veteran. 

2. The RO/AMC should ask the Veteran to identify all private sources of treatment or evaluation he has received for his right wrist symptoms and to provide any releases necessary for VA to secure records of such treatment or evaluation. The RO/AMC should then obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.

3. The RO/AMC should afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed right wrist disability.  The examiner should opine whether it is as least as likely as not (probability of 50 percent or greater) that a) any diagnosed right wrist disability is directly the result of service or b), is the result of or otherwise related to his service-connected neck disability or, c) if not caused by the service-connected neck disability, the examiner should state whether any right wrist disability has been permanently worsened beyond its natural progression as a result of the neck disability. 

Any testing deemed necessary by the VA examiner, to include nerve conduction testing, should be included in the examination.  

A complete copy of the electronic claims file should be provided to the examiner for review. The examiner should provide the reasoning or rationale for all opinions provided.

4. The RO/AMC should then re-adjudicate the issues on appeal. If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


